        Case: 3:18-cv-00548-slc Document #: 28 Filed: 10/06/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN



PATRICIA CULLEN,

                       Plaintiff,                                              ORDER
       v.
                                                                             18-cv-548-slc
ANDREW SAUL,
Commissioner of Social Security,

                    Defendant.
_________________________________________________________________________________________

       On December 28, 2018, the court granted the parties’ joint motion to remand this case for

further proceedings before an administrative law judge, pursuant to sentence four of 42 U.S.C. §

405(g). See dkts. 14 & 15. On February 19, 2019, the court granted plaintiff’s unopposed motion

for an award of attorneys’ fees under the EAJA in the amount of $5,609.71. See dkts. 16-22. After

further administrative proceedings, the Commissioner awarded plaintiff benefits, including

$29,929.25 in past-due benefits. Plaintiff’s lawyer, Dana Duncan, now seeks approval under 42

U.S.C. § 406(b) of fees in the amount of $4,420.04 1, pursuant to his 25% contingency fee agreement

with plaintiff. Dkt. 21. When combined with the prior EAJA fee award, the total amount of fees

that Duncan is seeking for work performed in this court is $10,029.75; such amount is being

withheld from plaintiff’s past-due benefits by the Social Security Administration. Duncan’s time

records reflect that he spent 22 hours working on this case, and his paralegal spent 18.45 hours.

       An attorney who succeeds in obtaining benefits for a social security claimant may recover fees

pursuant to 42 U.S.C. § 406. Section 406(a) governs fees for representation in administrative

proceedings before the Social Security Administration (“SSA”); § 406(b) controls fees for

representation in federal court. Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002).       The statute




1
This amount does not include the prior EAJA award of $5,609.71.
         Case: 3:18-cv-00548-slc Document #: 28 Filed: 10/06/20 Page 2 of 3




provides for a “reasonable fee” not to exceed 25% of the past-due benefits awarded to the claimant.

Id. at 795 (citing 42 U.S.C. § 406(b)(1)(A)). Such fees are deducted from the claimant's retroactive

benefits; they do not constitute an award against the government. Id. Where, as here, the attorney

was previously awarded fees from the government under the EAJA, the EAJA award offsets the

allowable fee under § 406(b). Id. at 796. Thus, where attorney’s fees are awarded under both

§ 406(b) and the EAJA, the attorney is entitled to keep the larger fee but must return the smaller fee

to the claimant. Id.

        In Gisbrecht, the Supreme Court found nothing in the text or history of § 406(b) to suggest

that Congress intended to displace contingent-fee agreements “as the primary means by which fees

are set for successfully representing Social Security benefits claimants in court,” but only that it

wanted courts to serve as “an independent check” to ensure that such agreements “yield reasonable

results in particular cases.” Id. In assessing this reasonableness, said the Court, lower courts should

not use the lodestar method used for assessing fees against the losing party but rather should

determine whether “the fee sought is reasonable for the services rendered,” taking into account

factors such as the character of the representation, results achieved, any attorney-created delay, and

whether the award would be a “windfall” for the attorney. Id. at 806-08.

        The fee requested by Attorney Duncan in this case is reasonable. Duncan is an experienced

social security attorney who obtained excellent results for his client, securing a stipulated remand that

ultimately led to a monthly benefit award to plaintiff of $853.50 and past-due benefits of around

$30,000, not to mention Medicare eligibility. A total award of $10,029.75 for 22 hours of attorney

time translates to a rate of $456, which is well within the range typically awarded in such cases. See

Koester v. Astrue, 482 F. Supp. 2d 1078, 1083 (E.D. Wis. 2007) (collecting cases showing that district


                                                   2
         Case: 3:18-cv-00548-slc Document #: 28 Filed: 10/06/20 Page 3 of 3




courts have awarded representative fees that reflect hourly rates as high as $400 to $1,500).

Moreover, as in all social security cases, there was a high risk that Duncan would recover nothing.

See Martinez v. Astrue, 630 F.3d 693, (7th Cir. 2011) (discussing a study finding 65.05% of Social

Security appeals resulted in an affirmance of the denial of benefits). Finally, neither Cullen nor the

Commissioner opposes the motion. See dkt. 27. Accordingly, the court will grant Duncan’s motion

for attorney fees in the amount of $4,420.04 ($10,029.75 less the $5,609.71 he already received

under the EAJA).




                                              ORDER

       It is ORDERED that plaintiff’s motion for attorney fees pursuant to 42 U.S.C. § 406(b), dkt.

21, is GRANTED. The court approves a representative fee award of $4,420.04 to be payable to

plaintiff’s attorney, Dana Duncan.     The Social Security Administration is directed to pay the

remaining $5,609.71 of the fees withheld to plaintiff Patricia Cullen.



       Entered this 6 th day of October, 2020.

                                               BY THE COURT:

                                               /s/

                                               STEPHEN L. CROCKER
                                               Magistrate Judge




                                                     3
